Case 8:21-cv-00555-SDM-CPT Document 29 Filed 05/27/21 Page 1 of 2 PageID 194




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

DALANEA TAYLOR, et al.,

      Plaintiffs,

v.                                                    Case No. 8:21-cv-555-SDM-CPT

CHRIS NOCCO,

      Defendant.
__________________________/

                                      ORDER

      This cause is before the undersigned pursuant to the Court’s May 21, 2021,

Order (Doc. 28), which directs the undersigned to conduct quarterly, in-person

hearings with the parties for the purpose of discussing the progress of this action. Upon

due consideration of the matter, it is hereby ORDERED:

      1.     The parties are to attend quarterly, in-person hearings before the

undersigned at the below dates and times in Courtroom 12B, Sam M. Gibbons United

States Courthouse, 801 North Florida Avenue, Tampa, Florida.

                    Thursday, August 19, 2021               9:00 a.m.
               Thursday, November 18, 2021                  9:00 a.m.
                Tuesday, February 15, 2022                  9:00 a.m.
                     Tuesday, May 17, 2022                  9:00 a.m.
Case 8:21-cv-00555-SDM-CPT Document 29 Filed 05/27/21 Page 2 of 2 PageID 195




       2.     The Court may, in its discretion, schedule additional hearings if it deems

such supplemental hearings necessary and appropriate to facilitate the orderly

disposition of the case.

       3.     No later than three (3) business days prior to each quarterly hearing, the

parties shall file a joint notice, not to exceed three (3) pages, describing the progress of

the discovery in the action, as well as any other matters that may impact the parties’

ability to meet the deadlines set forth in the Court’s May 6, 2021, Order (Doc. 23).

       4.     Nothing herein shall operate to excuse the parties from complying with

the deadlines and other requirements imposed by the Court’s May 6 Order.

       DONE and ORDERED in Tampa, Florida, this 27th day of May 2021.




Copies to:
Counsel of record




                                             2
